         Case 2:20-cr-00005-DLC Document 28 Filed 02/05/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                            CR 20–05–BU–DLC

                      Plaintiff,

 vs.                                                         ORDER

 JOSHUA JAMES CHAPPA,

                       Defendant.

       United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation Concerning Plea on August 4, 2020. (Doc. 27.) As neither party

objected, they are not entitled to de novo review of the record. 28 U.S.C.

§ 636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

Therefore, the Court reviews the Findings and Recommendation for clear error.

McDonnel Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

       Judge DeSoto recommends that the Court accept Joshua James Chappa’s

guilty plea after Chappa appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of conversion of secured



                                           1
        Case 2:20-cr-00005-DLC Document 28 Filed 02/05/21 Page 2 of 2



property, in violation of 18 U.S.C. § 658 (Count I), and one count of wire fraud, in

violation of 18 U.S.C. § 1343 (Count VIII).

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 27) IN FULL. As is the Court’s practice, it

will defer dismissing Counts II–VII and IX–XII of the Indictment until the

sentencing hearing and on motion of the United States.

      IT IS FURTHER ORDERED that Joshua James Chappa’s motion to change

plea (Doc. 20) is GRANTED, and Joshua James Chappa is adjudged guilty as

charged in Counts I and VIII of the Indictment.

      DATED this 5th day of February, 2021.




                                         2
